[Cite as State v. Wells, 2020-Ohio-1187.]

                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                            WARREN COUNTY




 STATE OF OHIO,                                 :

        Appellee,                               :      CASE NOS. CA2019-10-106
                                                                 CA2019-10-112
                                                :
     - vs -                                                   DECISION
                                                :               3/30/2020

 JERRY K. WELLS,                                :

        Appellant.                              :




   CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                       Case No. 16CR0312217


David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520
Justice Drive, Lebanon, Ohio 45036, for appellee

Jeffery E. Richards, 147 Miami Street, P.O. Box 536, Waynesville, Ohio 45068, for
appellant



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal filed by

appellant, Jerry K. Wells, the transcript of the docket and journal entries, the transcript

of proceedings and original papers from the Warren County Court of Common Pleas,

and upon the brief filed by appellant's counsel.

        {¶2}     Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review
                                                               Warren CA2019-10-106
                                                                      CA2019-10-112

of the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be

predicated; (2) lists two potential errors "that might arguably support the appeal,"

Anders, at 744, 87 S.Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to

withdraw as counsel for appellant on the basis that the appeal is wholly frivolous; and

(5) certifies that a copy of both the brief and motion to withdraw have been served upon

appellant.

       {¶3}   Having allowed appellant sufficient time to respond, and no response

having been received, we have accordingly examined the record and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       HENDRICKSON, P.J., RINGLAND and PIPER, JJ., concur.




                                            -2-